Mr. Justice Garrigues
delivered the opinion of the Court.
This was an action by Shirey as plaintiff, to recover judgment against defendant Dourte, on a promissory note.
Error is assigned upon the giving of certain instructions by the court; also on the point that the judgment is com trary to, and not supported by the evidence, and that the court erred in overruling the motion for a new trial.
We have carefully examined what is denominated the “Abstract of Record and Synopsis of the Evidence,” which *413the trial judge certifies: “Contains sufficient of the evidence, rulings, orders, instructions, objections and exceptions at the trial, necessary or essential to the proper consideration of the errors assigned,” and we find that it fails to show that a single exception was reserved to the giving of instructions, to the action of the court in overruling the motion for a new trial, or to the judgment.
In these circumstances, we are precluded from reviewing the case on the evidence.
McPhail v. City & County of Denver, 163 Pac. 861; — Colo. —; Manzoli v. People, 169 Pac. 144, — Colo. —.
The judgment of the lower court is affirmed.

Judgment affirmed.

Chief Justice Hill and Mr. Justice Scott concur.